Case 2:20-cv-00708-RJS-CMR Document 89 Filed 12/29/20 PageID.1012 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH

 PURPLE INNOVATION, LLC, a Delaware
 limited liability company,                           ORDER GRANTING PRO HAC VICE
                                                      ADMISSION OF THOMAS C. JAMES,
            Plaintiff,                                             JR.

 vs.                                                           2:20-cv-00708-RJS-CMR

 RESPONSIVE SURFACE TECHNOLOGY,                          Chief District Judge Robert J. Shelby
 LLC, a Delaware limited liability company,
 and PATIENTECH, LLC, a Delaware limited                 Magistrate Judge Cecilia M. Romero
 liability,

            Defendants.

            After reviewing the current Motion, the court determines the Petitioner meets the pro hac

 vice admission requirements of DUCivR 83-1.1(d). The Motion for the admission pro hac vice

 of Thomas C. James, Jr. in the United States District Court, District of Utah in the subject case is

 GRANTED.1

            SO ORDERED this 29th day of December 2020.

                                                 BY THE COURT:


                                                 ________________________________________
                                                 ROBERT J. SHELBY
                                                 United States Chief District Judge




 1
     Dkt. 88.
